

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
                                                                        
 

  Exhibit 10.8


 
ACXIOM CORPORATION
EXECUTIVE OFFICER
2013 CASH INCENTIVE PLAN


The Acxiom Corporation Executive Officer 2013 Cash Incentive Plan (the “Plan”)
has been established by Acxiom Corporation (the “Company”) pursuant to the 2010
Executive Cash Incentive Plan of Acxiom Corporation (the “2010 Plan”) in order
to encourage outstanding performance from its executive officers. Subject to
applicable law, all designations, determinations, interpretations, and other
decisions under or with respect to the Plan or any award shall be within the
sole discretion of the Compensation Committee (the “Committee”), may be made at
any time and shall be final, conclusive and binding upon all persons. Awards
made pursuant to the Plan to Covered Officers are intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code and the Regulations promulgated thereunder and this Plan shall be
interpreted accordingly. Capitalized terms not otherwise defined herein shall
have the meaning ascribed to them in the 2010 Plan.


Participation


All officers of the Company who have been designated by the Committee as
“executive officers” of the Company during the Company’s 2013 fiscal year (the
“Fiscal Year”) are eligible to receive an award pursuant to the Plan.


Incentive Calculation and Payment of Awards


Awards shall be calculated based on the financial results for the Fiscal Year
and shall be paid within two and one-half months following the end of the Fiscal
Year.  Each Covered Officer of the Company shall be eligible for an Award of
200% of such officer’s target incentive (the “Maximum Opportunity”) in the event
the 2013 threshold target set forth on Schedule A attached hereto (the
“Threshold Target”) is attained; provided, that the Maximum Opportunity of a
Covered Officer shall not exceed the maximum cash amount set forth in Section
5(c) of the 2010 Plan. The Committee shall determine the actual amount of an
Award to each Covered Officer by reducing the Maximum Opportunity of such
Covered Officer by applying the performance criteria set forth on Schedule
B.  The Committee will make Awards to other Participants pursuant to this Plan
based on the satisfaction of the performance criteria set forth on Schedule B
hereto.


The targets for the performance criteria set forth on Schedule B, as well as the
target incentive of each Participant, shall be determined by the Committee in
its discretion within the first ninety (90) days of the Fiscal Year. The
Committee shall determine whether and to what extent each performance or other
goal has been met. Awards pursuant to the Plan will be paid solely in cash.
Except as the Committee may otherwise determine in its sole and absolute
discretion, termination of a Participant’s employment prior to the end of the
Fiscal Year will result in the forfeiture of the Award by the Participant, and
no payments shall be made with respect thereto. Following the Fiscal Year, the
Committee shall certify, in writing, whether the applicable performance targets
have been achieved and the amounts, if any, payable to each Covered Officer for
the Fiscal Year.


 
 

--------------------------------------------------------------------------------

 
This Plan is not a “qualified” plan for federal income tax purposes, and any
payments are subject to applicable tax withholding requirements.


2013 Cash Incentive Opportunities


The Committee shall assign to each Participant annual maximum, target and
threshold award opportunities, expressed as percentages of base salary, based on
the level of performance achieved under the targets set by the Committee by
resolution.


The Committee, at its discretion, may increase or decrease a Participant’s Award
up to [50]% of the amount otherwise determined by actual performance described
above based on an individual performance evaluation. The amount of any such
adjustment shall be based upon the Participant’s performance against the
Participant’s individual personal performance objectives.


Notwithstanding the foregoing, no Award to a Covered Officer shall exceed such
Covered Officer’s Maximum Opportunity.


Adjustments for Unusual or Nonrecurring Events


In addition to any adjustments enumerated in the definition of the performance
measure set forth on Schedule A hereto, the Committee is hereby authorized to
make adjustments in the terms and conditions of, and the criteria included in,
awards in recognition of unusual or nonrecurring events affecting any
Participant, the Company, or any subsidiary or affiliate, or the financial
statements of the Company or of any subsidiary or affiliate; in the event of
changes in applicable laws, regulations or accounting principles; or in the
event the Committee determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan. The Committee is also authorized to adjust
performance targets or awards downward to avoid unwarranted windfalls.
Notwithstanding the foregoing, the Committee shall not make any adjustments to
the Plan that would prevent any Awards made to Covered Officers from qualifying
as “performance-based compensation” pursuant to Section 162(m) of the Code.
 
 

 
 

--------------------------------------------------------------------------------

 

Other Provisions


No Right to Employment


The grant of an award shall not be construed as giving a Participant the right
to be retained in the employ of the Company or any subsidiary or affiliate.


No Trust or Fund Created


Neither the Plan nor any award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
subsidiary or affiliate and a Participant or any other person. To the extent
that any person acquires a right to receive payments from the Company or any
subsidiary or affiliate pursuant to an award, such right shall be no greater
than the right of any unsecured general creditor of the Company or any
subsidiary or affiliate.


No Rights to Awards


No person shall have any claim to be granted any award, and there is no
obligation for uniformity of treatment among Participants. The terms and
conditions of awards, if any, need not be the same with respect to each
Participant. The Company reserves the right to terminate the Plan at any time in
the Company’s sole discretion.


Section 409A of the Internal Revenue Code


This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.


Interpretation and Governing Law


This Plan shall be governed by and interpreted and construed in accordance with
the laws of the State of Delaware, without reference to principles of conflicts
or choices of laws. In the event the terms of this Plan are inconsistent with
the terms of any written employment agreement between a Participant and the
Company, the terms of such written employment agreement shall govern the
Participant’s participation in the Plan.



 
 

--------------------------------------------------------------------------------

 

Schedule A


2013 Threshold Target


Performance Measure
Target
   
EPS1
 $0.59
   



1For purposes of this target, “EPS” means the Company’s diluted earnings per
share for the Fiscal Year as reflected on its financial accounting statements
adjusted to exclude any expenses or losses related to the following: (i)
litigation or claim judgments or settlements, (ii) the effect of changes in tax
law, accounting principles or other such laws or provisions affecting reported
results, (iii) accruals for reorganizations or restructuring programs, (iv)
Board-approved acquisitions of significant assets or businesses and (v) budgeted
income of significant businesses discontinued or disposed of by the Company
during the year, for such portions of the year following the disposition.



 
 

--------------------------------------------------------------------------------

 

Schedule B


General Schedule – Company Component


Performance Goal
Weighting
Target
     
Revenue
50%
TBD
EPS
50%
TBD















 

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
